Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Wisnosky on 10/26/2021.

The application has been amended as follows: 
In the Claims:
Claim 1: replace “the wheeled caster attached to the lower surface of the circular disk” with “a wheeled caster attached to the lower surface of the circular disk”.
Claim 1: replace “can” with “is configured to”.
Claim 2: replace “can” with “is configured to”.
Claim 3: replace “can” with “is configured to”.
Claim 4: replace “can” with “is configured to”.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New Figures 1-14 are required. Figures 1-14 are not properly reproducible in black and white and have inconsistent line thickness. Further, Figures 1-3, 6, and 13 contain multiple views within the same Figure and should be broken into multiple Figures (Such as .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Examiner notes that the drawing quality issues appear to be the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 9,351,550 is the closest prior art and discloses a wheel deployment apparatus utilizing a cable, however ‘550 does not disclose a circular disk, a wheeled caster attached to a lower surface of the circular disk, three guide pins protruding outward from the periphery of the circular disk, a cylindrical sleeve, and a Bowden cable attached to the cylindrical sleeve such that the cylindrical sleeve is rotated with respect to a cover upon tensioning of the Bowden cable. These limitations, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677